*256Loveman,Joseph and Loeb vs George D.Davis,Appellant.
No.8864
Charles F.Claiborne,Judge.
Shis is a.suit for balanoe of merchandise sold and,delivered from March 8th 1920 to April 30th 1921 for $182.37
The. answer is a general denial.
There was Judgment for plaintiff for $67.57 and defendant has appealed.
The bill was originally contracted by Miss Eunice Gilder she was-married to the defendant on January 3rd 1921,but the account remained in the same name.
The amount of merchandise purchased by Eunice Gilder wife of George Davis from January 3rd 1921 to April 30th 1921 was $82.07 ; but the amount paijt during that time was f107.50 . The presumption is that .the husband made those payments,which A eiceed the amount purohased.lt must also be presumed that he paid for what,had been purchased during marriage,and for that for which he might he might have been held liable,and not for that which had been purchased by Miss Eunice Gilder,prior to her marriage,and for which he was not responsible.By this calculation the defendant paid all for which he might have been held,and therefore owes plaintiff nothing,and the Judgment in plaintiff's favor is therefore an error.
Judgment reversed and annulled at plaintiff's oost.
Judgment reversed.
February 19th’1923.